        Case 2:20-cv-02967-MMB Document 15 Filed 04/15/21 Page 1 of 1




VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN
BY: Bruce Castor, Jr.
     I.D. No. 46370
     1219 Spruce Street
     Philadelphia, PA 19107
     P: (215) 546-1000
     F: (215) 546-8529              ATTORNEY FOR PLAINTIFF


ABRAHAM                              :
                                            :
                             Plaintiff      :
                                            :
v.                                          :       NO. 2:20-cv-02967-MMB
                                            :
THOMAS JEFFERSON UNIVERSITY                 :
Et al.                                      :
                                            :
                             Defendants     :


                       PRAECIPE FOR WITHDRAWAL OF APPEARANCE

TO THE PROTHONOTARY:

       Kindly withdraw my appearance as Counsel for Plaintiff, John Abraham, in this matter.


                                     VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN


                                            /s/ Bruce Castor
                                            BRUCE CASTOR, ESQUIRE
                                            Attorney for Defendant
Date: April 13, 2021
